DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/03/2020, 05/28/2020, and 07/09/2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.16/636,313, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Instant application has a priority date associated with Provisional application 62/452, 209 that is titled “LOW SMOKE, ZERO HALOGEN SELF-REGULATING HEATING CABLE” and unrelated to the instant application. Therefore Examiner will use the provisional date listed on the PCT with the effective filing date of 08/09/2019.


 This Final Office Action is in response to amendment filed on 09/07/2022.
	Claims 1, 7, 12 and 23 have been amended. Claims 1-14 and 23-28 remain pending in the application. 

Response to Amendment

The amendment filed 09/07/2022 has been entered. Claims 1-6, 8-10, and 12-19 have been amended. Claims 1-19 and 32 remain pending in the application. 


Response to Arguments

 Regarding Applicant’s arguments, on page 8-10 of the remark filed on 09/07/2022, on the newly added limitations of independent Claims 1,12 and 23: “random sampling of block headers of a blockchain;”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection over Ford et al. (U.S Pub. No. 20180359096) in further view of Dierks et al. (U.S Pub. No. 20180083786), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Dierks et al. (U.S. Pub. No. 20180083786) in conjunction with Ford et al. (U.S Pub. No. 20180359096). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 8-10, regarding allowance of the application. Examiner asserts that claims 1-14 and 23-28 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Ford- Dierks teaches the aforementioned limitations of independent claims 1, 12 and 23 rendering the claim limitations obvious before the effective date of the claimed invention.

Drawings

The drawings (Figures 4 and 10) are objected to as failing to comply with 37 CFR 1.84(p) (4) because there are no present descriptive legends or sufficient text labels for any of the reference characters in the drawings of Figure 4. It becomes difficult as an Examiner to identify the labels of the drawings alone without having to refer to the specification.	
In Figure 10, because there are no reference character numbers for any of the labels in the drawings of Figure 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.     
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because on line 1 of the Abstract the applicant uses the language “disclosed”, this is language that is not permitted and should be refrained from use as stated in the MPEP Section 608.01(b) subsection C “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.” Examiner suggest that applicant refrain from use of this language and omit this terminology from the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 5 and 28 are objected to because of the following informalities:

Regarding Dependent Claims 5 and 28,  the applicant uses the limitation “if the interaction identifier corresponds to a valid interaction” in dependent claim 5 and the limitation “determines if the current height of the blockchain is substantially equivalent to a plurality of current heights received from a plurality of full nodes” in dependent claim 28. This is unclear because by reciting the phrase “if” the claims are reciting an conditional limitation that may or may not happen. By reciting the limitation “if” in dependent claim 5 if the interaction identifier does not correspond to a valid interaction the claim limitation is still met as it is not definitively reciting a performed step. Likewise in dependent claim 28 that recites the condition if the current height of the blockchain are substantially equivalent but no definitively reciting the determining when the current height is substantially equivalent. The specification states on Par. (0080) “The client device 102 can be a device capable of communicating with a  verification network. In some embodiments, the client device 102 may be operated by a resource provider, and the client device 102 may be a verifier. The client device 102 may also be capable of receiving a verification request comprising an interaction identifier from a prover 106. The client device 102 can also determine a full node 104 that holds the longest blockchain, and can verify that the interaction identifier is in a valid block in the longest blockchain using information, such as an MMR root in the latest block header, from the full node. The client device 102 can also verify that an interaction associated with the interaction identifier is valid, and can transmit a verification response to the prover 106 regarding the validity of the interaction.” And on Par. (0104) “to determine the correct current height of the blockchain n, the client device can determine a most frequent height of the plurality of current heights. For example, the client device can receive 10 values for the current height of the blockchain nt from ten different full nodes, 7 of which can be equal to a height of n = 100, 1 of which can be equal to a height of25 n = and 2 of which can be equal to a height of n = 101”. Therefore it will be broadly and reasonably interpreted that if an interaction identifier corresponds to a valid interaction is referring to a verification of a record identifier corresponding to a sequence of records and if a current height of the blockchain is substantially equivalent is referring to the height of a block being equal to multiple other block heights in the blockchain. Examiner suggests replacing the phrase “if” with the phrase “when”. Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

Regarding Dependent Claim 7, the applicant recites the limitation “a random sampling of block headers”, This is unclear because a random sampling of block headers has already been previously recited in independent claim 1. This creates confusion as to which random sampling of block headers the applicant is referring to, if it is the same random sampling of block headers from independent claim 1 or if it is a new embodiment of random sampling of block headers. The specifications state in Par. (0143) “The random number r can be any suitable random number. The round number can correspond to the number of times the client device has requested the random sampling of block headers from the full node. The round number can be any suitable integer. For example, the round number can be 1 for the first time that the client device transmits a request to the full node..” Therefore it will be broadly and reasonably interpreted that the random sampling of block headers is referring to the same random sampling of block headers in independent claim 1 . The Examiner suggest using the phrase “the” in front of the limitation random sampling of block random sampling of block headers to eliminate confusion and further define as to what the level represents.

Claim 8 is being additionally rejected for being dependent on a rejected base 
claim.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 9, 12-13, and 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”) in further view of Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”)

	Regarding Independent Claim 1 (Currently Amended), Ford teaches a method comprising: 
receiving, by a client device, a verification request comprising an interaction identifier; (Par. (0089) “a request to verify a first record in the sequence of records is received by the client device. At step 906, the logarithmic quantity of records is traversed and authenticated (e.g., via proofs of work) by the client device according to the levels to identify a second record associated with the first record”; receiving a verification request (request to verify is received)), (Par. (0091) “the client device receives a request from a second client device that includes an untrusted reference record which is purported to be associated with the cryptographically verifiable linked sequence of records maintained by one or more nodes in a decentralized peer-to-peer environment.”; receiving by a client device a verification request  comprising an interaction identifier(the client device receives a request that includes a reference record)), (Par. (0038) “each record includes a record identifier and the backwards and forward links of a record reference a record identifier of the record to which the links refer, the various levels and multi-hop links provided by the data structure can provide an efficient and effective structure for traversal of the data structure 100 from a reference record to another record created a long time before or after the reference record.”; interaction identifier (record identifier corresponding to reference record that is in request))
in response to receiving the verification request, querying, by the client device, a full node for a ……block ….. from the full node;  (Par.  (0009) “receiving a request to verify a first record in the sequence of records, traversing the logarithmic quantity of records according to the levels to identify a second record associated with the first record, and authenticating the first record based on authenticating the second record”; in response to receiving the verification request (receiving a request to verify)), (Par. (0059) “for peer-to-peer verification of electronic documents representing personal/professional credentials, quality control certificate, and/or inspection certificates. For example, when a prospective employer/inspector/owner (a first user) requests a job applicant or contractor (a first user) to prove that the applicant/contractor has the credentials/certificates he/she has indicated, the applicant/contractor can prove the authenticity of the credentials/certificates to the employer/inspector/owner in a low-cost fashion, peer-to-peer if necessary without need for Internet access (e.g., even if they are in a small village somewhere in a remote village in a developing country, or if the building to be serviced has no electricity/internet/etc. at the moment because that's what the electrician is coming to fix).”; querying by the client device from the full node (inspector request proof of electronic documents)), (Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)), (Par. (0089) “a request to verify a first record in the sequence of records is received by the client device. At step 906, the logarithmic quantity of records is traversed and authenticated (e.g., via proofs of work) by the client device according to the levels to identify a second record associated with the first record.”; querying (request to verify) for a block (record))
receiving, by the client device, the ……. block …… from the full node; (Par. (0048) “clients 220 can interact with the nodes 210 or other clients 220 to obtain records in the data structure to monitor and/or verify records (e.g., before entering into a transaction with another client). The clients can be lightweight computers having a limited memory, processing power, and/or power source, and that depends heavily on remote computing system (e.g., a server) to store data and/or perform computationally intensive processes. As an example operation of the clients 220, if a client has the correct hash of an existing record in the distributed data structure, and wants to obtain a future or past record in the data structure from an untrusted source, the client can download a logarithmic number of additional, intermediate records from the one or more of the nodes 210 or clients 220 to cryptographically validate the record from the untrusted source (and all links leading to the record)..”; receiving by the client device (obtaining by nodes/clients)) block (records) from full node (interacting with nodes))
(Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)),
verifying, by the client device, the …… …. block ……;  (Par. (0033)) “to verify the authenticity of another users reference record, where the reference records have a common record in the sequence that was created seven years ago, the user would verify the authenticity of each super-genesis-record back to the year when the common record was created without having to verify the authenticity of any of the records that were created during the intervening years and subsequently only having to verify a subset of records between the super-genesis record and the common record (e.g., the minimum possible number of records that the links structure of the data structure 100 supports). As such, the user would need to verify the authenticity of a logarithmic number of records between the reference record and the common record based on the link structure of the data structure 100”; verifying the block (verifying the record corresponding to blockchain)), 
determining that a blockchain maintained by the full node is valid after verifying the …. block ……; and (Par. (0060) “computing device that can be utilized as a node in a distributed environment for maintaining a distributed data structure, or portions thereof, in accordance with exemplary embodiments of the present disclosure. In the present embodiment, the computing device 300 is configured as a server that is programmed and/or configured to execute one of more of the operations and/or functions maintain [..] and/or verify records in a cryptographically verifiable data structure having multi-hop forward and backwards links,”; full node (computing device that is a node) maintains blockchain (maintain a distributed data structure)), (Par. (0043) “While such resource constrained devices may cede or defer trust to a full-node, deferring trust to a full node to perform the verification results in a loss of the benefit of decentralized security. Attempts to reduce the burden of computing resources to monitor and/or verify transactions in conventional blockchain-based systems using Simplified Payment Verification (SPV) still impose a substantial bandwidth/power cost (particularly to light/thin client applications) because the verifying device may still have to download headers of new blocks periodically or in bulk.”; after verifying the block (verification results corresponding verifying transactions))
(Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)),
verifying, by the client device, that the interaction identifier is in a valid block in the blockchain. (Par. (0041) “This cryptographic hash becomes the record identifier for the newly generated record. As one example, the list of backwards links B.sub.t-2 of the record 113 can include a cryptographic hash of the payload data D.sub.t-3 and the list of backwards links B.sub.t-3 of the record 112 for the slot in the list of backwards links B.sub.t-2 corresponding to the assigned height value”; interaction identifier (record identifier with hash), (Par. (0048) “an example operation of the clients 220, if a client has the correct hash of an existing record in the distributed data structure, and wants to obtain a future or past record in the data structure from an untrusted source, the client can download a logarithmic number of additional, intermediate records from the one or more of the nodes 210 or clients 220 to cryptographically validate the record from the untrusted source (and all links leading to the record).”; Verifying that the interaction identifier is in a valid block (if the client has the correct hash corresponding to record identifier existing in a record of the distributed data stricture and validating the record))
However Ford does not explicitly teach a random sampling of block headers of a blockchain
Wherein Dierks teaches a random sampling of block headers (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Dierks to include random sampling of a block header of a blockchain because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header is used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 


Regarding Dependent Claim 2 (Original), the combination of Ford and Dierks teach the method of claim 1, Ford further teaches the method of claim 1 further comprising: 
querying, by the client device, a plurality of full nodes for current heights of blockchains maintained by the full nodes; (Par. (0057) “the other client device) that entered into a transaction with the customer sends a request to the nodes 210 to receive the money from the down-payment by the customer. If the down-payment exceeds the requests for micro-payments, the customer retains the remaining currency.”; querying a plurality of full nodes (request to the nodes)), (Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)), (Par. (0025) “embodiments of the data structure 100 can be denoted as S.sub.h,b where a height h is greater than or equal to one (h>=1) and a basis is greater than is greater than zero (b>0). When the basis b is greater than zero and less than one (0<b<1), the data structure S.sub.h,b is referred to herein as a randomized data structure. When the basis b is greater than or equal to one (b>=1), the data structure S.sub.h,b is referred to herein as a deterministic data structure. The records 110 of the data structure S.sub.h,b can be denoted as B.sub.t.sup.l, where t denotes the record index (where record index is greater than or equal to zero, t>=0) and l denotes the height value (or level) assigned to the record (where the assigned height value or level l is greater than or equal to one and less than or equal to a maximum height h, 1<=l<=h). For example, the maximum height h in the data structure can be three and each record can be assigned a height value l from one to three.”; For current heights (height value, maximum height and height level corresponding to the data structure with nodes))
 receiving, by the client device, a plurality of current heights for the blockchains maintained by the full nodes; and (Par. (0025-0027) ” the height value (or level) assigned to the record (where the assigned height value or level l is greater than or equal to one and less than or equal to a maximum height h, 1<=l<=h). For example, the maximum height h in the data structure can be three and each record can be assigned a height value l from one to three. The index defines the logical position of the record in the data structure S.sub.h,b and the height assigned to the record defines a link structure of the record. [..] for each record added to the data structure to assign a height value to each record). When pseudorandom binary output does not equal the specified binary value (e.g., a virtual coin flip results in tails), the assigned height value l is set to a minimum corresponding to either a quantity of times”; plurality of current heights (a height value for each record; height value corresponding to record)), (Par. (0069)  “transmit and/or receive [..] data/information, such as portions of a distributed data structure, public key(s), authentication of records, verification of transactions in the distributed data structure, and/or to receive data/information, such as portions of a distributed data structure, public key(s), authentication of records,”; receiving a plurality of current heights (transmit/receive records containing height values/ levels))
determining, by the client device, the full node from among the plurality of full nodes. (Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)),, (Par. (0055) “In some embodiments, a node or nodes 210 giving the proof of the down-payment can have follow the transactions and maintain a sequence of records associated with the transactions. If the node or nodes 210 that give the proof, fail to follow the transactions associated with the smart contract, an indication of the failure can be associated with the node or nodes 210 to alert future clients 220 (e.g., buyers and/or sellers) of the previous failure, e.g., so that the future clients do not use the node or nodes 210 for down-payments.; determining by the client device the full node ( determining a valid node from invalid or failed node by checking if the node or nodes fails to give the proof or fail to follow transaction, indication of the failure associated with the node or nodes and future clients do not use the node)) 



Regarding Dependent Claim 9, the combination of Ford and Dierks teach the method of claim 1, Ford further teaches the method of claim 1 further comprising: performing, by the client device, additional processing based on an interaction associated with the interaction identifier, (Par. (0038) “each record includes a record identifier and the backwards and forward links of a record reference a record identifier of the record to which the links refer, the various levels and multi-hop links provided by the data structure can provide an efficient and effective structure for traversal of the data structure 100 from a reference record to another record created a long time before or after the reference record [..] The users can traverse the data structure 100 moving between the levels (i.e. utilize the different length links between records) based on the record identifiers referenced in the links to identify and authenticate the common record using a logarithmic number of records between the reference record and the common record. For example, the user can start traversing the data structure at the highest level and can successive use lower levels as the user approaches the common record;”; additional processing based on an interaction associated with an interaction identifier (traversing between levels based on the record identifier))
wherein the additional processing includes performing an action (Par. (0038) “each record includes a record identifier and the backwards and forward links of a record reference a record identifier of the record to which the links refer, the various levels and multi-hop links provided by the data structure can provide an efficient and effective structure for traversal of the data structure 100 from a reference record to another record created a long time before or after the reference record [..] The users can traverse the data structure 100 moving between the levels (i.e. utilize the different length links between records) based on the record identifiers referenced in the links to identify and authenticate the common record using a logarithmic number of records between the reference record and the common record. For example, the user can start traversing the data structure at the highest level and can successive use lower levels as the user approaches the common record;”; additional processing includes performing an action (traversing between levels based on the record identifier)), (Par. (0035) “A member of the entity can sign the record identifier id.sub.t+j using their private key. Each digital signature from each member of the entity E.sub.t can be combined to generated the digital collective signature of the entity E.sub.t. The public key from each member can be combined to create a collective public key to be associated with the digital collective signature”; additional processing includes performing an action (signing of the record identifier)) (Examiner notes: By using the phrase “or” the claim is reciting conditional limitations that only require one of either the performing an action, operation indicated in the interaction or transferring of assets to be met. Furthermore in the instant application the specification only discloses “performing an action” in Par. (0081) and Par. (0167) but does not give an example or definition of what the action represents. Therefore it will be broadly and reasonably interpreted that if the step of performing an action is met the claim limitation as a whole is met because of the use of “or” and that additional processing that is performing an action corresponds to any action such as signing, traversing or any performed action corresponding to an interaction identifier. Examiner suggest further defining what the performed action is to further enhance the scope of the claim)) 
 or operation as indicated in the interaction or transferring assets between the client device and a prover as outlined in the interaction. 


	Regarding Claims 12-13, claims 12 and 13 are client device claims that recite similar limitations to claims 1-2 and the teachings of Ford and Dierks address all the limitations discussed in claims 1-2 and are thereby rejected under the same grounds. 

	Regarding Independent Claim 23 (Currently Amended), Ford teaches determining, by the full node, a plurality of verification proofs associated with …… block ….; and (Par. (0047) “the node 210 can broadcast the new record and a proof-of-work associated with the authenticated new record. The other nodes can validate the new record and associated proof-of-work to form a consensus regarding the validity of the new record before adding the record their respective data structures.”; determine a plurality of verification proofs associated with a block (broadcast and validates records associated with proof of work)), (Par. (0091) “At step 1010, the first client device verifies the authenticity of the subset of records by performing one or more proofs of work and/or using one more public keys associated with the subset of records, and at step 1012, the first client device authenticates the untrusted record based on the authentication of the subset of records.”; plurality of verification proof associated with the block (one or more proofs of work associated with subset of records that is verified))
transmitting, by the full node, …… the plurality of verification proofs to the client device, (Par. (0091) “At step 1010, the first client device verifies the authenticity of the subset of records by performing one or more proofs of work and/or using one more public keys associated with the subset of records, and at step 1012, the first client device authenticates the untrusted record based on the authentication of the subset of records.”; plurality of verification proofs (one or more proofs of work associated with subset of records that is verified)), (Par. (0047) the node 210 can broadcast the new record and a proof-of-work associated with the authenticated new record. The other nodes can validate the new record and associated proof-of-work to form a consensus regarding the validity of the new record before adding the record their respective data structures”; transmitting the plurality of verification proofs (broadcasting to other nodes the record and proof of work))
wherein the client device verifies …….. the plurality of verification proofs. ((Par. (0091) “At step 1010, the first client device verifies the authenticity of the subset of records by performing one or more proofs of work and/or using one more public keys associated with the subset of records, and at step 1012, the first client device authenticates the untrusted record based on the authentication of the subset of records.”; plurality of verification proofs (one or more proofs of work associated with subset of records that is verified)), (Par. (0047) the node 210 can broadcast the new record and a proof-of-work associated with the authenticated new record. The other nodes can validate the new record and associated proof-of-work to form a consensus regarding the validity of the new record before adding the record their respective data structures”; verifies the plurality of verification proofs (broadcasting the record and proof of work to other nodes for validation of the proof-of-work))
…. including a random number (Par. (0026-0027) “  The records 110 can include a record identifier, id.sub.t, payload data, D.sub.t, a list of backwards links, B.sub.t, and a list of forward links, F.sub.t (e.g., B.sub.t.sup.l=(id.sub.t, D.sub.t, B.sub.t, F.sub.t)). The lists of backward links B.sub.t and forward links F.sub.t for a given record can store exactly a quantity of links [..]as a randomized data structure, then a pseudorandom binary output is repeatedly generated, where there is a probability b that the binary output will equal a specified binary value”; including a random number (random binary output correspond to record of blockchain))

However Ford does not explicitly teach a method comprising: receiving, by a full node, a query for a random sampling of block headers …… from a client device; selecting, by the full node, the random sampling of block headers from a blockchain; the random sampling of block headers, the random sampling of block headers and the random sampling of block headers and
Wherein Dierks teaches a method comprising: receiving, by a full node from a client device, a query for a random sampling of block headers on a blockchain, the query including a random number….. (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0040) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. As such, loggers send messages at a frequency of exactly 1/n, where n is the number of blocks”; receiving from a client device a query (logger selects block with unique identifier and sends message with number of blocks)), (Par. (0039) “a random shuffle approach. A potential issue with using the random choice approach described above is that there is chance, albeit a small one, that a block may go unobserved by being part of a closed cluster. For example, a system may include two loggers, A and B. Each logger may have an independent, uncorrelated stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block in a lattice”; the query including a random number (random numbers corresponding to choosing blocks))
selecting, by the full node, the random sampling of block headers from a blockchain; ((Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; selecting the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers))
the random sampling of block headers ((Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Dierks to include random sampling of a block header of a blockchain because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header is used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 






Claims 3 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”) and Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”) in further view of Shimamura et al. (U.S Pub. No. 20190034465, hereinafter referred to as “Shimamura”)

	Regarding Dependent Claim 3 (Original), the combination of Ford and Dierks teach the method of claim 1, Ford further teaches the method of claim 2, wherein determining the full node further comprises: (Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)),, (Par. (0055) “In some embodiments, a node or nodes 210 giving the proof of the down-payment can have follow the transactions and maintain a sequence of records associated with the transactions. If the node or nodes 210 that give the proof, fail to follow the transactions associated with the smart contract, an indication of the failure can be associated with the node or nodes 210 to alert future clients 220 (e.g., buyers and/or sellers) of the previous failure, e.g., so that the future clients do not use the node or nodes 210 for down-payments.; determining by the client device the full node ( determining a valid node from invalid or failed node by checking if the node or nodes fails to give the proof or fail to follow transaction, indication of the failure associated with the node or nodes and future clients do not use the node)) 
determining, by the client device, a most frequent height of the plurality of current heights; and (Par. (0040) “As an example, the record 111 can be assigned a height value equal to three (l=3), the record 112 can be assigned a height value equal to one (l=1), the record 113 can be assigned a height value equal to two (l=2), the record 114 can be assigned a height value equal to one (l=1), and the record 115 can be assigned a height value equal to three (l=3).”; determining a most frequent height (a height value equal to three (I=1) of record 112 and 114), (Examiner notes: in the instant application the specification states on Par. (0142) that a frequent height corresponds to a height that equals a certain values such as n=100, Therefore Examiner will broadly and reasonably interpret a most frequent height to be multiple heights with a value equal to three))
the most frequent height. (Par. (0040) “As an example, the record 111 can be assigned a height value equal to three (l=3), the record 112 can be assigned a height value equal to one (l=1), the record 113 can be assigned a height value equal to two (l=2), the record 114 can be assigned a height value equal to one (l=1), and the record 115 can be assigned a height value equal to three (l=3).”; most frequent height (a height value equal to three (I=1) of record 112 and 114),
the full node of the plurality of full nodes Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)),
	However Ford and Dierks do not explicitly teach selecting, by the client device, the …node of the plurality of …nodes that reported a current height comparable to the ….. height.
	Wherein Shimamura teaches selecting, by the client device, the …node of the plurality of …nodes that reported a current height comparable to the ….. height. (Par. (0031) “The leader consensus node may be selected”; selecting the node)), (Par. (0069) “for selecting the leader consensus node are discussed above e.g., with respect to FIG. 1. If the leader node should fail, one of the other consensus nodes may take over and begin acting as the leader node.”; selecting the node ( selecting the leader consensus node)), (Par. (0056) “each consensus node 102 or other computing device may dynamically identify each block's position (block height 312) in the blockchain 112. Alternatively, in some cases, the block height information may be stored by the consensus node as metadata. Thus, in the illustrated example, block 302 has a block height value=4, block 304 has a block height value=5, and block 306 has a block height value=6.”; nodes that reported a current height (each consensus node identifies the block height) comparable to the most frequent height ( compared to block height value =5 and block height value =6))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimamura within the teachings of Ford and Dierks to include selecting a node from a plurality of nodes that reported a height that is comparable because of the analogues concept of blockchain technologies and a verification process. Shimamura includes a process in which a node is selected based on a reported height that is comparable. This is important because it creates a detection system in which other nodes in the blockchain network can be aware of information pertaining to the height of a current block from another reported height. This allows other nodes to identify accurate and valid nodes in the system from possible compromised or forged identities with invalid reported block heights. This creates high credibility in the network and prevents other nodes from sharing or exchanging confidential information with illegitimate entities. 

Regarding Dependent Claim 14 (Original), claim 14 is a device claim that recites similar limitations to dependent claim 3 and the teachings of Ford, Dierks and Shimamura address all the limitations discussed in dependent claim 3 and are thereby rejected under the same grounds. 


Claims 4 and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), Destefanis et al. (U.S Pub. No. 20200278963, hereinafter referred to as “Destefanis”) in further view of Laurie et al. (“Certificate Transparency” (Retrieved from IDS), hereinafter referred to as “Laurie”)

	Regarding Dependent Claim 4 (Original), the combination of Ford and Dierks do not explicitly teach the method of claim 1, wherein the verification request includes a Merkle proof comprising a first path and a first plurality of sibling graph nodes, the first path including a first plurality of graph nodes in a Merkle tree from a Merkle root to a first graph node, the first graph node associated with the interaction identifier, and wherein the verification request includes a Merkle mountain range proof comprising a second path and a second plurality of sibling graph nodes, the second path including a second plurality of graph nodes in a Merkle mountain range from a Merkle mountain range root to a second graph node, the second graph node associated with a block header containing the interaction identifier.
Wherein Destefanis teaches the first graph node associated with the interaction identifier, and (Par. (0084) “Each node in the Pastry™ network is assigned a 128-bit identifier, which is used to indicate a node's position in a circular nodeID space (ranging from to 2.sup.128-1). The ID is assigned randomly when a node joins the network. Each node maintains a routing table, a neighbourhood set and a leaf set.”; graph node associated with interaction identifier (node assigned an identifier)) , (Par. (0092) “The leaf set contains numerically close M-nodes. M-nodes are numerically close if their key values (node ID) are numerically close. The memory further includes an M-node reputation table, as will be further explained below.”; graph node (Node ID correspond to leaf set of nodes)), (Par. (0179-0184) “to operate the new full nodes. [..] to function the mempools of the nodes involved (validators, miners, new full nodes . . . ) should follow an ordering convention for the transactions. [..]blocks contain a so-called Merkle root hash. It is a produced by hashing all the transactions, including the coinbase transaction and subsequently hashing concatenations of the hashes until the Merkle root hash is reached”; graph nodes (Merkle root hash associated with full nodes))
the second graph node associated with a block header containing the interaction identifier. (Par. (0029) “with other transaction validation nodes in the blockchain network may comprise synchronizing transaction validation nodes on the blockchain network to maintain an up-to-date list of validated transactions in a decentralized and distributed manner.”; second graph nodes (other transaction validation nodes)), (Par. (0179-0184) “to operate the new full nodes. [..] to function the mempools of the nodes involved (validators, miners, new full nodes . . . ) should follow an ordering convention for the transactions. [..]blocks contain a so-called Merkle root hash. It is a produced by hashing all the transactions, including the coinbase transaction and subsequently hashing concatenations of the hashes until the Merkle root hash is reached”; second graph nodes (Merkle root hash associated with full nodes))
(Par. (0100) “the number of blocks added to the blockchain subsequent to the block in which the transaction is incorporated. [..] to include a transaction ID field, a transaction field, and a number of confirmations (NoC) field. In another implementation, rather than tracking the NoC, the mempool data entry may simply record the block number. From the block number it can assess, based on the current block number of the blockchain, how many confirmations have occurred.”; block header containing the interaction identifier ( blocks in blockchain with transaction ID)), (Par. (0192) “the block header will contain the following: [0193] 1. Version number (4 bytes) [0194] 2. Hash of previous block header (32 bytes) [0195] 3. Merkle root hash (32 bytes) [0196] 4. Time (4 bytes) [0197] 5. Target threshold (encoded as nBits—4 bytes) [0198] 6. Nonce (4 bytes) [0199] 7. Random number (4 bytes)”; block header with interaction identifier (block header with hash, version number))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Destefanis within the teachings of Ford and Dierks to include multiple graph nodes with an interaction identifier because of the analogous concept of blockchain technologies and validating transaction in a system. Destefanis includes a process in which multiple graph nodes are used with correpso9nding identifiers. This is important because it allows nodes in communication to distinguish early on before data is transmitted which entities are authorized and valid for communication and which are not based on an authenticated interaction identifier. This prevents harm or vulnerabilities when confidential information such as banking, medical records or private documents from being modified or viewed by illegitimate parties. 
However Ford, Dierks and Destefanis not explicitly teach the method of claim 1, wherein the verification request includes a Merkle proof comprising a first path and a first plurality of sibling graph nodes, the first path including a first plurality of graph nodes in a Merkle tree from a Merkle root to a first graph node, wherein the verification request includes a Merkle mountain range proof comprising a second path and a second plurality of sibling graph nodes, the second path including a second plurality of graph nodes in a Merkle mountain range from a Merkle mountain range root to a second graph node,
Wherein Laurie teaches the method of claim 1, wherein the verification request includes a Merkle proof comprising a first path and a first plurality of sibling graph nodes, (Page 24 Section 7.3 paragraph 2 “Clients can instead request the proof from a trusted auditor (since anyone can compute the audit proofs from the log) or request Merkle proofs for a batch of certificates around the SCT timestamp”; verification request includes a Merkle proof (request corresponding to Merkle proofs)), (Page 7 paragraph 3 and 2.1.3 Example “The number of nodes in the resulting proof is bounded”; Merkle proof comprising a first path and a first plurality of sibling graph nodes (Merkle tree with number of nodes, 7 leaves and audit path d0)), (Page 21 Section 4.8 line 9 “audit_path: An array of base64-encoded Merkle Tree nodes proving the inclusion of the chosen certificate.”; first path and a plurality of sibling graph nodes (Merkle tree nodes corresponding to audit path))
the first path including a first plurality of graph nodes in a Merkle tree from a Merkle root to a first graph node, (Page 5 Section 2.1.1 “Each node in the tree is either a leaf node or is computed from the two nodes immediately below it (i.e., towards the leaves). At each step up the tree (towards the root), a node from the audit path is combined with the node computed so far. In other words, the audit path consists of the list of missing nodes required to compute the nodes leading from a leaf to the root of the tree. If the root computed from the audit path matches the true root, then the audit path is proof that the leaf exists in the tree.”; first path including a plurality of graph nodes in a Merkle tree (each node in the tree is a leaf node [..] audit path is combined)) from a Merkle root to a first graph node (leaf node associated with root of Merkle tree that is computed))
 wherein the verification request includes a Merkle mountain range proof comprising a second path and a second plurality of sibling graph nodes, (Page 20 last 4 paragraphs “the retrieved data can be verified by constructing the Merkle Tree Hash corresponding to a retrieved STH. All leaves MUST be vl. However, a compliant vl client MUST NOT construe an unrecognized MerkleLeafType [..] requests where O <= "start" < "tree size" and "end" >= "tree_size" by returning a partial response covering only the valid entries in the specified range.”; verification request includes a Merkle mountain range ( request of Merkle Tree corresponding to the specified range)), (Page 8 Figure 1; Merkle Mountain range (range of Merkle hash trees built incrementally))
(Page 7 paragraph 3 and 2.1.3 Example “The number of nodes in the resulting proof is bounded”; Merkle mountain range proof comprising a second path and a second plurality of sibling graph nodes (Merkle tree with number of nodes, 7 leaves and audit path d3)), (Page 21 Section 4.8 line 9 “audit_path: An array of base64-encoded Merkle Tree nodes proving the inclusion of the chosen certificate.”; second path and a second plurality of sibling graph nodes (Merkle tree nodes corresponding to audit path)), 
the second path including a second plurality of graph nodes in a Merkle mountain range from a Merkle mountain range root to a second graph node, (Page 8 Figure 1; the second path (d2/d3) from a Merkle range root (hash2)), (Page 5 Section 2.1.1 “Each node in the tree is either a leaf node or is computed from the two nodes immediately below it (i.e., towards the leaves). At each step up the tree (towards the root), a node from the audit path is combined with the node computed so far. In other words, the audit path consists of the list of missing nodes required to compute the nodes leading from a leaf to the root of the tree. If the root computed from the audit path matches the true root, then the audit path is proof that the leaf exists in the tree.”; second path including a second plurality of graph nodes in a Merkle tree (each node in the tree is a leaf node [..] audit path is combined)) from a Merkle root to a second graph node (leaf node associated with root of Merkle tree that is computed))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Laurie within the teachings of Ford, Dierks and Destefanis to include the verification request includes a Merkle proof comprising a first path and a first plurality of sibling graph nodes, the first path including a first plurality of graph nodes in a Merkle tree from a Merkle root to a first graph node, wherein the verification request includes a Merkle mountain range proof comprising a second path and a second plurality of sibling graph nodes, the second path including a second plurality of graph nodes in a Merkle mountain range from a Merkle mountain range root to a second graph node because of the analogous concept of verification using a hash based system with a plurality of nodes. Laurie includes a process in which a Merkle proof corresponding to a request with a plurality of graph nodes and multiple paths. This is important because by linking a Merkle proof with multiple paths corresponding to numerous graph nodes the verification process of confidential data such as payments, brokerages, medical record, government agency documents and more can be more complex and less susceptible to tampering or compromise from unauthorized entities do to the numerous paths of the request. By implementing a Merkle proof it solves he growing issues of light or thin clients having to use large amounts of storage and energy and the significant burden or limited resources. By using a Merkle proof in the request less data and energy can be consumes and an even more enhance verification method can be utilized efficiently. 


	Regarding Dependent Claim 24 (Original), the combination of Ford and Dierks do not explicitly  teach the method of claim 23, wherein the plurality of verification proofs are a plurality of Merkle mountain range proofs.
	Wherein Laurie teaches the method of claim 23, wherein the plurality of verification proofs are a plurality of Merkle mountain range proofs. (Page 6 Section 2.1.2 paragraph 1 “Merkle consistency proofs prove the append-only property of the tree. A Merkle consistency proof for a Merkle Tree Hash MTH(D[nJ) and a previously advertised hash MTH(D[0:m]) of the first m leaves, m <= n, is the list of nodes in the Merkle Tree required to verify that the first m inputs D[0:m] are equal in both trees. Thus, a consistency proof must contain a set of intermediate nodes (i.e., commitments to inputs) sufficient to verify MTH(D[n]), such that {a subset of) the same nodes can be used to verify MTH(D[0:m]). We define an algorithm that outputs the (unique) minimal consistency proof”; plurality of verification proofs (consistency proofs that are used to verify) are a plurality of Merkle mountain range proofs (Merkle Tree corresponding to consistency proofs))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Laurie within the teachings of Ford, Dierks and Destefanis for the reasons discussed in dependent claim 4 stated above. 


Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”) Destefanis et al. (U.S Pub. No. 20200278963, hereinafter referred to as “Destefanis”) and Laurie et al. (“Certificate Transparency” (Retrieved from IDS), hereinafter referred to as “Laurie”) in further view of Wang et al. (U.S Pub. No. 20210152366, hereinafter referred to as “Wang”) 

	Regarding Dependent Claim 5 (Original), the combination of Ford and Dierks teach the method of claim 1, Ford further teaches the method of claim 4 further comprising: 
verifying, by the client device, the Merkle proof; (Par. (0077-0079) “the developers include and sign the summary (Merkle Root) of the software's last version. The cothority then checks the developers' signatures, the collective signature on the parent record in the data structure and that there is no fork in the data structure. If everything is valid, the cothority system 520 builds the summary for the current release and creates a new collective signature [..] clients can [..] validate the release by verifying only a single [..] Merkle inclusion proofs for the components of interest.”; client device verifying Merkle proof (clients can verify Merkle inclusion proofs/ sign an d check Merkle root))
determining, by the client device, if the interaction identifier corresponds to a valid interaction …….. ……….(Par. (0088-0089) “Record identifiers for each of the one or more new records based on payload data included in the one or more new records and the backwards links. For example, a hash of the payload data and the backwards links for a new record is computed to determine the record identifier for the new records. [..] that determines a quantity of backwards and/or forward links each one of the records includes and determines levels associated with the backwards and/or forwards links. [..] verify a first record in the sequence of records is received by the client device.”; determining if the interaction identifier corresponds to a valid interaction (to determine the record identifier for the new records [..] determines a quantity of links and verifies the sequence of records with record identifiers))
based on verification of the Merkle proof (Par. (0077-0079) “the developers include and sign the summary (Merkle Root) of the software's last version. The cothority then checks the developers' signatures, the collective signature on the parent record in the data structure and that there is no fork in the data structure. If everything is valid, the cothority system 520 builds the summary for the current release and creates a new collective signature [..] clients can [..] validate the release by verifying only a single [..] Merkle inclusion proofs for the components of interest.”; client device verifying Merkle proof (clients can verify Merkle inclusion proofs/ sign an d check Merkle root))
However Ford and Dierks do not explicitly teach verifying, by the client device, the Merkle mountain range proof, and the Merkle mountain range proof, and
Wherein Laurie teaches verifying, by the client device, the Merkle mountain range proof, ((Page 8 Figure 1; Merkle Mountain range (range of Merkle hash trees built incrementally)), (Page 6 Section 2.1.2 paragraph 1 “A Merkle consistency proof for a Merkle Tree Hash MTH(D[nJ) and a previously advertised hash MTH(D[0:m]) of the first m leaves, m <= n, is the list of nodes in the Merkle Tree required to verify that the first m inputs D[0:m] are equal in both trees. Thus, a consistency proof must contain a set of intermediate nodes (i.e., commitments to inputs) sufficient to verify MTH(D[n]), such that {a subset of) the same nodes can be used to verify MTH(D[0:m]).”; verifying by the client deice (nodes to verify)) the Merkle mountain range proof (Merkle consistency proof of Merkle tree with hash that verifies the inputs))))
and the Merkle mountain range proof, and ((Page 8 Figure 1; Merkle Mountain range (range of Merkle hash trees built incrementally)), (Page 6 Section 2.1.2 paragraph 1 “A Merkle consistency proof for a Merkle Tree Hash MTH(D[nJ) and a previously advertised hash MTH(D[0:m]) of the first m leaves, m <= n, is the list of nodes in the Merkle Tree required to verify that the first m inputs D[0:m] are equal in both trees. Thus, a consistency proof must contain a set of intermediate nodes (i.e., commitments to inputs) sufficient to verify MTH(D[n]), such that {a subset of) the same nodes can be used to verify MTH(D[0:m]).”; verifying by the client deice (nodes to verify)) the Merkle mountain range proof (Merkle consistency proof of Merkle tree with hash that verifies the inputs))))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Laurie within the teachings of Ford, Dierks and Destefanis to include the verification request includes verifying the Merkle mountain range proof, because of the analogous concept of verification using a hash based system with a plurality of nodes. Laurie includes a process in which a Merkle proof corresponding a verification process with a plurality of graph nodes and multiple paths. This is important because by linking a Merkle proof with multiple paths corresponding to numerous graph nodes the verification process of confidential data such as payments, brokerages, medical record, government agency documents and more can be more complex and less susceptible to tampering or compromise from unauthorized entities do to the numerous paths of the request. By implementing a Merkle proof it solves he growing issues of light or thin clients having to use large amounts of storage and energy and the significant burden or limited resources. By using a Merkle proof in the request less data and energy can be consumes and an even more enhance verification method can be utilized efficiently. 
However Ford, Dierks Destefanis and Laurie do not explicitly teach transmitting, by the client device, a verification response indicating whether or not the interaction identifier corresponds to the valid interaction.
Wherein Wang teaches transmitting, by the client device, a verification response indicating whether or not the interaction identifier corresponds to the valid interaction. (Par. (0069) “ledger management module 137 may determine that the electronic identifier is valid by verifying one or more digital signatures stored in a record that indicates issuance of the electronic identifier. [..] if it is determined [..]then a confirmation response may be sent to electronic identifier services API 133, which may then send a confirmation to resource provider device 210 via proxy service 122.”; transmitting a verification response (confirmation response may be sent) indicating whether or not the interaction identifier corresponds to the valid interaction ( determine the identifier is valid by verifying))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wang within the teachings of Ford, Dierks, Destefanis and Laurie to include transmitting a verification response indicating whether or not the interaction identifier corresponds to the valid interaction because of the analogous concept of a verification process in a distributed ledger system using identifiers. Wang includes a process in which a verification response is transmitting as an indication whether or not the interaction is valid or not. This is important because it provides the nodes and multiple users in the system feedback and a detection mechanism to alert if unauthorized entities or in communication or gaining unlawful access. This verification or confirmation response safeguards the integrity of personal or confidential information that is shared n the system that alerts the user beforehand whether the entity in exchange with is trustworthy and validated. This creates high credibility and assurances in the system. 

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”) and Kilpatrick et al. (U.S Pub No. 20180203992, hereinafter referred to as “Kilpatrick”) in further view of Muller et al. (U.S Pub No. 20180167198, hereinafter referred to as “Muller”)

	Regarding Dependent Claim 6 (Original),, Ford does not explicitly teach the method of claim 1, wherein after verifying the random sampling of block headers the method further comprises: repeating, by the client device, the querying, receiving, and verifying steps, for a predetermined number of rounds.
Wherein Dierks teaches the method of claim 1, wherein after verifying the random sampling of block headers the method further comprises: (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Ford to include random sampling of a block header because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header is used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
However Ford and Dierks do not explicitly teach repeating, by the client device, the querying, receiving, and verifying steps, for a predetermined number of rounds.
Wherein Kilpatrick teaches repeating, by the client device, the querying, receiving, ….., for a predetermined number of rounds. (Par. (0040) “the first grace period to allow the first software instance 22 to execute for at least the first grace period (FIG. 3, block 206). This process may be repeated on an ongoing basis to dynamically [..] the blockchain blocks of the blockchain 18 received by the activation service node 16.sub.ASN1, as well as other information, such as the requests for authorization received from one or more software instances 22”; repeating (this process may be repeated) the querying, receiving (blocks of the blockchain received [..] requests for activation)) for a predetermined number of rounds (the first grace period)), (Par. (0031) “a grace period 24 that identifies an execution grace period during which the software instance 22-N may execute prior to authorization. In this example, the grace period 24 is 15 seconds. The activation service node 16.sub.ASN1 generates an execution timer 26 and sets the execution timer 26 to the grace period 24.”; for a predetermined number of rounds (grace period corresponding time limit))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kilpatrick within the teachings of Ford and Dierks to include the repeating of the querying and receiving step a predetermined number of times because of analogous concept of verifying transaction over time. Kilpatrick includes a process in which the querying and receiving are cycled or repeated a certain number of rounds. This is important because it maintain the integrity of the system by cycling and constantly performing the steps of querying and gathering data without stoppage or delay. This prevents possible attempts of attack or malware vulnerabilities because of the multiple number of rounds of the repeated cycles. This discourages attackers from infiltration and keeps the system on high alert for possible irregularities due to the multiple rounds of receiving and querying. This produces a more efficient and effective system and ensures the user high confidence in the process.
However Ford, Dierks and Kilpatrick do not explicitly teach and verifying steps
Wherein Muller teaches and verifying steps (Par. (0053) “the blockchain ledger for 2 subsequent usages—1) verification whenever the device comes up (or a periodic verification every X period of time), and 2) identification of any illegitimate transactions for future verifications.”; Repeating the verification step for a predefined number of rounds (periodic verification ever X period of time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Muller within the teachings of Ford,  Dierks and Kilpatrick to include the repeating of the querying and receiving step a predetermined number of times because of analogous concept of verifying transaction over time. Muller includes a process in which the verifying steps are cycled or repeated a certain number of rounds. This is important because it maintain the integrity of the system by cycling and constantly performing the steps of verification without stoppage or delay. This prevents possible attempts of attack or malware vulnerabilities because of the multiple number of rounds of the repeated cycles. This discourages attackers from infiltration and keeps the system on high alert for possible irregularities due to the multiple rounds of receiving and querying. This produces a more efficient and effective system and ensures the user high confidence in the process.


Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), Franaszek et al. (U.S Pub No. 20180285983, hereinafter referred to as “Franaszek”) in further view of Struttmann et al. (U.S Pub No. 20180205552, hereinafter referred to as “Struttmann”)

	Regarding Dependent Claim 7 (Currently Amended), the combination of Ford and Dierks teach the method of claim 1, Ford further teaches the method of claim 1, wherein querying the full node for a …… block ……. from the full node further comprises: ((Par. (0059) “for peer-to-peer verification of electronic documents representing personal/professional credentials, quality control certificate, and/or inspection certificates. For example, when a prospective employer/inspector/owner (a first user) requests a job applicant or contractor (a first user) to prove that the applicant/contractor has the credentials/certificates he/she has indicated, the applicant/contractor can prove the authenticity of the credentials/certificates to the employer/inspector/owner in a low-cost fashion, peer-to-peer if necessary without need for Internet access (e.g., even if they are in a small village somewhere in a remote village in a developing country, or if the building to be serviced has no electricity/internet/etc. at the moment because that's what the electrician is coming to fix).”; querying by the client device from the full node (inspector request proof of electronic documents)), (Par. (0023) “Some of the nodes can maintain a copy of the entire data structure 100 at any given time and for any given time period (e.g., operate as full nodes)”; full nodes)), (Par. (0089) “a request to verify a first record in the sequence of records is received by the client device. At step 906, the logarithmic quantity of records is traversed and authenticated (e.g., via proofs of work) by the client device according to the levels to identify a second record associated with the first record.”; querying the full node (request to verify) for a block (record))
	However Ford does not explicitly teach the random sampling of block headers transmitting, by the client device, a random number to the full node, wherein the full node partitions the blockchain maintained by the full node into substantially equally sized number of partitions, selects the random sampling of block headers from a most recent partition based on the random number, and transmits the random sampling of block headers to the client device.
Wherein Dierks teaches the random sampling of block headers (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))

 transmits the random sampling of block headers to the client device. (Par. (0040) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. As such, loggers send messages at a frequency of exactly 1/n, where n is the number of blocks”; transmit the random sampling of block headers  (logger selects block with unique identifier and sends message with number of blocks)), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Ford to include transmitting the random sampling of a block header because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header is  transmitted and also used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
	However Ford and Dierks do not explicitly state transmitting, by the client device, a random number to the full node, wherein the full node partitions the blockchain maintained by the full node into substantially equally sized number of partitions, selects ……… from a most recent partition based on the random number, and
	Wherein Franaszek teaches transmitting, by the client device, a random number to the full node, (Par. (0097) “each node, transmits its selected random number to the clockwise next node, and encrypted by the public key of the next node. In r successive cycles, each node sends the collection of received random numbers to the next clockwise node, encrypted via the public key of that node. On completion of the r+1 cycles, all nodes broadcast the received random numbers and the originating node for that number.”; transmitting a random number to the full node ( each node transmits selected random number to next node))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Franaszek within the teachings of Ford and Dierks to include transmitting a random number to a node because of the analogous concept of authenticating data through the use of multiple nodes in a system. Franaszek includes a process of transmitting a random number to a node. This is important because it adds a layer of unpredictability and further enhances the verification process by the use of the random number. This makes the system less susceptible to harm or risk by lowering the chances of attackers by discouraging unauthorized entities from predicting the variables involved in the communication.
However Ford, Dierks, and Franaszek wherein the full node partitions the blockchain maintained by the full node into substantially equally sized number of partitions, selects ……… from a most recent partition based on the random number, and
Wherein Struttmann teaches wherein the full node partitions the blockchain maintained by the full node into substantially equally sized number of partitions,  (Par. (0285) “include segmenting a file by breaking up a bitstream into contiguous blocks of less than or equal to a threshold size, like two or more blocks, 10 or more blocks, or 50 or more blocks.”; partitioning into substantially equally sized number of partitions (segmenting blocks into equal threshold size)), (Par. (0112) “take the form of a distributed ledger, such as a block chain having a linked list of blocks, with each block including a Merkel tree having a Merkel root that serves as a node attribute of the respective block, and subsequent blocks having node attributes that include cryptographic hash values”; the blockchain))
selects ……… from a most recent partition based on the random number, and ((Par. (0100) “a segment [..] indicating a block and a block chain and then a sequence of binary values that specify a path through a binary tree, as is used in prefix trees in some cases (e.g., the value 00101 may define a path from a root node to the left, left, right, left, and then right, with left expressed as 0 and right expressed as 1, in a binary tree)”; segment corresponding to block in blockchain)) (Par. (0108) “an earliest block 76 may include a cryptographic hash pointer to a seed node 78, which may include a random value”; based on the random number (segment corresponding to block in blockchain with random number)), (Par. (0145) “there are more segments for a given value to be processed, some embodiments may select a next segment, as indicated by block 118. Some embodiments may then select a computing device, such as a computing device executing one of the above-described storage compute nodes 26, to store the current segment, as indicated by block”; select from the most recent partition (may select a next segment/ current segment))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Struttmann within the teachings of Ford, Dierks, and Franaszek to include partitioning the blockchain into equal parts and electing from the partition based on random number because of the analogous concept of blockchain technologies and verification process using a random number. Struttmann includes a process of partitioning the blockchain and selecting from the partition. This is significant because by segmenting or splitting the blockchain it benefits thin or light clients by not allowing the user to consume high amounts of data or storage on tablets or mobile devices. This also spreads out the contents and confidential or personal data to multiple different sections and segments making it extremely difficult for unauthorized users to predict the corresponding transaction and blocks of storage because of the multiple partitions. This leaves the user to select the right segment or partition without concern of vulnerabilities or harm. 

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), Franaszek et al. (U.S Pub No. 20180285983, hereinafter referred to as “Franaszek”), Struttmann et al. (U.S Pub No. 20180205552, hereinafter referred to as “Struttmann”) and Laurie et al. (“Certificate Transparency” (Retrieved from IDS), hereinafter referred to as “Laurie”)  in further view of Eller et al. (U.S Pub No. 20180020392, hereinafter referred to as “Eller”)

	Regarding Dependent Claim 8 (Original), Ford does not explicitly teach the method of claim 7, wherein the full node determines a plurality of Merkle mountain range proofs associated with the random sampling of block headers from the full node and transmit the plurality of Merkle mountain range proofs to the client device.
Wherein Dierks teaches associated with the random sampling of block headers from the full node and (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Ford to include the random sampling of a block header because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
However Ford, Dierks, and Franaszek and Struttmann do not explicitly teach the method of claim 7, wherein the full node determines a plurality of Merkle mountain range proofs…. transmit the plurality of Merkle mountain range proofs to the client device.
Wherein Laurie teaches the method of claim 7, wherein the full node determines a plurality of Merkle mountain range proofs (Page 4 paragraph 2 “each log is technically achieved using Merkle Trees, which can be used to show that any particular version of the log is a superset of any particular previous version. Likewise, Merkle Trees avoid the need to blindly trust logs: if a log attempts to show different things to different people, this can be efficiently detected by comparing tree roots and consistency proofs.”; determines a plurality of Merkle mountain range proofs (detecting and comparing consistency proofs of Merkle tree))
the plurality of Merkle mountain range proofs (Page 8 Figure 1 and paragraphs 1-3 “The consistency proof between hashO and hash is PROOF(3 1 D[7]) = [c,d, g, lJ. c, g are used to verify hash0, and d, 1 are additionally used to show hash is consistent with hashO.; Merkle mountain range proofs (subsets of Merkle trees) and corresponding consistency proofs)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Laurie within the teachings of Ford, Dierks, Franaszek and Struttmann to include determines a plurality of Merkle mountain range proofs because of the analogous concept of verification using a hash based system with a plurality of nodes. Laurie includes a process in which determines a plurality of Merkle mountain range proofs. This is important because by linking a Merkle proof with multiple paths corresponding to numerous graph nodes the verification process of confidential data such as payments, brokerages, medical record, government agency documents and more can be more complex and less susceptible to tampering or compromise from unauthorized entities do to the numerous paths of the request. By implementing a Merkle proof it solves he growing issues of light or thin clients having to use large amounts of storage and energy and the significant burden or limited resources. By using a Merkle proof in the request less data and energy can be consumes and an even more enhance verification method can be utilized efficiently. 
However Ford, Dierks, and Franaszek, Struttmann and Laurie do not explicitly teach transmit the plurality of Merkle mountain range proofs to the client device.
Wherein Eller teaches transmit the plurality of Merkle …… proofs to the client device. (Par. (0031) “the carrier 110 transmits to the device 100a a set of proofs and the content item [..] n one embodiment, the proofs are based on a hash tree, also known as a Merkle tree. The leaves of the tree are hashes of each of the content portions, while each internal node of the tree is a hash of the concatenation of the hashes of the child nodes. The root node hash is typically digitally signed by the carrier or content distributor,”; transmit the plurality of Merkle mountain range proofs to the client device ( transmit the set of proofs that are Merkle tree proofs))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Eller within the teachings of Ford, Dierks, Franaszek, Struttmann and Laurie to include transmitting the Merkle mountain range proofs to the client device because of the analogous concept of hash based verification systems using Merkle proofs. Eller includes a process transmitting the Merkle mountain range proof s to the client device. This is important because it allows light or thin clients on mobile device or resource limited technologies to be sent confirmation or proofs for financial transactions and various purchases and be able to verify the integrity of the exchange once being transmitted these set of proofs. This proves vital in the realm of credit card transactions and being assured as a customer the authenticity of purchases by being alerted and sent with document digital proof.  


Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), and Destefanis et al. (U.S Pub. No. 20200278963, hereinafter referred to as “Destefanis”), in further view of Laurie et al. (“Certificate Transparency” (Retrieved from IDS), hereinafter referred to as “Laurie”)  
	Regarding Dependent Claim 10 (Original), Ford and Dierks does not explicitly teach the method of claim 1, wherein each block header of the random sampling of block headers comprises a previous hash value, a nonce, a timestamp, a Merkle root, and a Merkle mountain range root.
	Wherein Destefanis teaches the method of claim 1, wherein each block header of the random sampling of block headers comprises a previous hash value, a nonce, a timestamp, a Merkle root, ……….(Par. (0034) “the blocks may be modified to include a block header containing a random number provided by a miner. That is, the transaction validation nodes can be configured to process blocks which include a block header containing a random number provided by a miner when receiving solved transactions from the blockchain network.”; random sampling of block headers (block header containing random number)),, (Par. (0104) “The block header contains the following: [0105] 1. Version number (4 bytes) [0106] 2. Hash of previous block header (32 bytes) [0107] 3. Merkle root hash (32 bytes) [0108] 4. Time (4 bytes) [0109] 5. Target threshold (encoded as nBits—4 bytes) [0110] 6. Nonce (4bytes)”; block header with previous hash, nonce time and Merkle root))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Destefanis within the teachings of Ford and Dierks to include each block header of the random sampling of block headers comprises a previous hash value, a nonce, a timestamp, a Merkle root because of the analogous concept of verification using a blockchain network. Destefanis includes a process in which a random sampling of a block header with previous hash value, a nonce, a timestamp, a Merkle root used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
However Ford, Dierks and Destefanis do not explicitly teach and a Merkle mountain range root.
Wherein Laurie teaches and a Merkle mountain range root. (Page 8 Figure 1 label “hash0”; Merkle mountain range root (subset of Merkle Tree with root hash (hash0)), (Page 9 paragraph 3 “each log appends all its new entries to the Merkle Tree and signs the root of the tree. Auditors can thus verify that each certificate for which an SCT has been issued indeed appears in the log.” Merkle mountain range root (root of the tree)), (Page 6 Section 2.1.2 paragraph 3 “The subproof form= n is empty if mis the value for which PROOF was originally requested (meaning that the subtree Merkle Tree Hash MTH(D[0:m]) is known): “ Merkle mountain range root (subtree Merkle tree corresponding to hash))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Laurie within the teachings of Ford, Dierks and Destefanis to include a Merkle mountain range root because of the analogous concept of a proof based verification system with multiple communicating devices. Laurie includes an implementation of a Merkle mountain range root, this is significant because by having multiple Merkle roots the system is even more securely protected and in instances with credit card purchases and other transactions the user can have high confidence and assurances due to multiple proofs and verifications methods because of the two Merkle proofs. This aids in the solution of thin or light clients with concerns of limited resources creating possible vulnerabilities or harm because with multiple Merkle proofs and corresponding roots the user can track down various exchanges based on the root identified in the block header. This leads to a more effective and efficient blockchain based storage system. 



Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), and Laurie et al. (“Certificate Transparency” (Retrieved from IDS), hereinafter referred to as “Laurie”) in further view of Moir et al. (U.S Pub No. 20180341930, hereinafter referred to as “Moir”) 

	Regarding Dependent Claim 11 (Original), Ford does not explicitly teach the method of claim 10 further comprising: obtaining, by the client device, a plurality of Merkle mountain range proofs associated with the random sampling of block headers from the full node; and wherein verifying the random sampling of block headers further comprises: verifying, by the client device, validity of the previous hash value and the nonce; and verifying, by the client device, the plurality of Merkle mountain range proofs.
Wherein Dierks teaches associated with the random sampling of block headers from the full node; and (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
 wherein verifying the random sampling of block headers further comprises: Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Ford to include verifying the random sampling of a block header because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
However Ford and Dierks do not explicitly teach the method of claim 10 further comprising: obtaining, by the client device, a plurality of Merkle mountain range proofs ….. … verifying, by the client device, validity of the previous hash value and the nonce; and verifying, by the client device, the plurality of Merkle mountain range proofs.
Wherein Destefanis verifying, by the client device, validity of the previous hash value and the nonce; and ((Par. (0119) “receive transactions, validate them, and allocate them in the mempool. The validation nodes then offer their service, which is to provide a list of valid transactions hashes, to the miners. The miners assemble pre-blocks (block skeletons), based on those hashes and attempt to solve the hash puzzles. When a solution to the puzzle has been found, the winning miner sends a block skeleton back to the validation nodes. These validate the block and ensure it is stored. Initially it will be possible and feasible for the validation nodes to store the blocks themselves.”; verifying random sampling of block headers (receive and validate transactions that contain block headers with random numbers)), (Par. (0167) “The block header contains the hash of the previous block on the blockchain, the root of the Merkle tree of the transactions and the nonce included by the miner. Solving the puzzle consists of calculating the double SHA256 hash of a nonce (iteratively chosen) concatenated with the previous block hash and Merkle root, and checking if it is less than the so-called difficulty target.”; verifying the validity of the previous hash and nonce ( block header with hash of previous block and nonce are checked if it is less than the target)), (Par. (0119) “The miners assemble pre-blocks (block skeletons), based on those hashes and attempt to solve the hash puzzles. When a solution to the puzzle has been found, the winning miner sends a block skeleton back to the validation nodes. These validate the block and ensure it is stored. Initially it will be possible and feasible for the validation nodes to store the blocks themselves. When the block size eventually exceeds a certain threshold in size the validation nodes will either: a)”; verifying the validity of the previous hash and nonce (validate blocks that contain previous hash and nonce))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Destefanis within the teachings of Ford and Dierks to include verifying, by the client device, validity of the previous hash value and the nonce; and because of the analogous concept of verification using a blockchain network. Destefanis includes a process in which verifying, by the client device, a validity of the previous hash value and the nonce. This is significant because by using a hash value and a nonce in the verification process light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using a hash and nonce in the block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
However Ford, Dierks and Destefanis do not explicitly teach the method of claim 10 further comprising: obtaining, by the client device, a plurality of Merkle mountain range proofs associated with the random sampling of block headers from the full node; and wherein verifying the random sampling of block headers further comprises: verifying, by the client device, validity of the previous hash value and the nonce; and verifying, by the client device, the plurality of Merkle mountain range proofs.
Wherein Laurie teaches a plurality of Merkle mountain range proofs (Page 8 Figure 1; Merkle Mountain range (range of Merkle hash trees built incrementally)), (Page 6 Section 2.1.2 paragraph 1 “A Merkle consistency proof for a Merkle Tree Hash MTH(D[nJ) and a previously advertised hash MTH(D[0:m]) of the first m leaves, m <= n, is the list of nodes in the Merkle Tree required to verify that the first m inputs D[0:m] are equal in both trees. Thus, a consistency proof must contain a set of intermediate nodes (i.e., commitments to inputs) sufficient to verify MTH(D[n]), such that {a subset of) the same nodes can be used to verify MTH(D[0:m]).”; verifying by the client deice (nodes to verify)) the Merkle mountain range proof (Merkle consistency proof of Merkle tree with hash that verifies the inputs))))
verifying, by the client device, the plurality of Merkle mountain range proofs. (Page 8 Figure 1; Merkle Mountain range (range of Merkle hash trees built incrementally)), (Page 6 Section 2.1.2 paragraph 1 “A Merkle consistency proof for a Merkle Tree Hash MTH(D[nJ) and a previously advertised hash MTH(D[0:m]) of the first m leaves, m <= n, is the list of nodes in the Merkle Tree required to verify that the first m inputs D[0:m] are equal in both trees. Thus, a consistency proof must contain a set of intermediate nodes (i.e., commitments to inputs) sufficient to verify MTH(D[n]), such that {a subset of) the same nodes can be used to verify MTH(D[0:m]).”; verifying by the client deice (nodes to verify)) the Merkle mountain range proof (Merkle consistency proof of Merkle tree with hash that verifies the inputs))))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Laurie within the teachings of Ford, Dierks, and Destefanis to include verifying the plurality of Merkle mountain range proofs.  because of the analogous concept of verification using a hash based system with a plurality of nodes. Laurie includes verifying the plurality of Merkle mountain range proofs. This is important because by verifying the plurality of Merkle mountain range proofs, confidential data such as payments, brokerages, medical record, government agency documents and more can be more complex and less susceptible to tampering or compromise from unauthorized entities do to the numerous paths of the request. By implementing a Merkle proof it solves he growing issues of light or thin clients having to use large amounts of storage and energy and the significant burden or limited resources. By using a Merkle proof in the request less data and energy can be consumes and an even more enhance verification method can be utilized efficiently. 
However Ford, Dierks, Destefanis and Laurie do not explicitly teach   the method of claim 10 further comprising: obtaining, by the client device, a plurality of Merkle ……. proofs associated with the ….. block headers from the full node; and
	Wherein Moir teaches the method of claim 10 further comprising: 
obtaining, by the client device, a plurality of Merkle ……. proofs associated with the ….. block headers from the full node; and (Par. (0084) “Merkle proofs that enable the receiving verifier to check that the transactions or snapshots are valid. The verifier may then apply the transactions from the snapshot as in block 540.”; obtaining the plurality of Merkle proofs (receiver receiving and checking Merkle proofs)), (Par. (0088) “all participants may receive, validate, and store all transactions and related metadata (such as blocks, block headers, snapshots, etc.). In some embodiments, a sharded, permissioned, distributed ledger system, non-active verifiers may not maintain an up-to-date record of transactions”; associated with the block headers (receive, validate store block headers)), (Par. (0088) “by having active nodes broadcast transactions after consensus on them is complete (e.g., when a transaction is committed to a shard). In such embodiments, an active node might store signed (e.g., authenticated) messages that are received from other active participants as part of the consensus process.; full nodes (active nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Moir within the teachings of Ford, Dierks, Destefanis and Laurie to include obtaining a plurality of Merkle proofs associated with block header because of the analogous concept of hash based verification using a blockchain network and Merkle proofs. Moir includes a process in which Merkle proofs associated with block headers are obtain, this is important because it allows user conducting transaction using credit cards on light or thin devices such as mobile phone or tablets to be able to receive multiple proofs corresponding to their transaction without having to store large amounts of data on their devices. By using the block headers numerous amounts of gigabytes are saved and allows the verification process to be even more productive and efficient while still securely protecting the client devices integrity through the use of multiple proofs. 




Claim 25-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), and Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”) in further view of Struttmann et al. (U.S Pub. No. 20180205552, hereinafter referred to as “Struttmann”)

	Regarding Dependent Claim 25 (Original), the combination of Ford and Dierks do not explicitly teach the method of claim 23, wherein the method further comprises: partitioning, by the full node, the blockchain into partitions including a most recent partition comprising a latest block header, wherein the random sampling of block headers are selected from the most recent partition.
Wherein Dierks teaches the random sampling of block headers (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Ford to include the random sampling of a block header because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged. 
	However Ford and Dierks do not explicitly teach the method of claim 23, wherein the method further comprises: partitioning, by the full node, the blockchain into partitions including a most recent partition comprising a latest block header … wherein ….. block headers are selected from the most recent partition
	Wherein Struttmann teaches the method of claim 23, wherein the method further comprises: partitioning, by the full node, the blockchain into partitions including a most recent partition comprising a latest block header, (Par. (0285) “include segmenting a file by breaking up a bitstream into contiguous blocks of less than or equal to a threshold size, like two or more blocks, 10 or more blocks, or 50 or more blocks.”; partitioning the blockchain into partitions (segmenting blocks into equal threshold size)), (Par. (0142) “or example, placing every fifth byte into a first segment starting with a first byte, placing every fifth byte in a second segment starting with a second byte, placing every fifth byte in a third segment starting with a third byte, and so on. In some embodiments, values may be segmented into a specified number of segments, for example, dividing the value into fourths, such that one fourth of the bytes by which the value is encoded go into a first segment, one fourth into a second segment, one fourth into a third segment, and one fourth into the fourth segment.”; including a most recent partition ( second segmented starting with a second byte)), (Par. (0092) “block, and the contents of the data that is written; this is called the Transaction ID (TXID), which is an example of a node identifier or pointer (which is not to suggest that these or other categories are disjoint).”; comprising a latest block header (transaction ID of block in blockchain that is segmented)), (Par. (0112) “take the form of a distributed ledger, such as a block chain having a linked list of blocks, with each block including a Merkel tree having a Merkel root that serves as a node attribute of the respective block, and subsequent blocks having node attributes that include cryptographic hash values”; the blockchain)), (Examiner Notes: the instant application in the specification states on Page 19 last 5 lines that a most recent partition could be “i.e the second partition”, therefore it will be broadly and reasonably interpreted that a most recent partition is a second segment, partition or sectioning of the blockchain))
wherein …… block headers are selected from the most recent partition. (Par. (0100) “a segment [..] indicating a block and a block chain and then a sequence of binary values that specify a path through a binary tree, as is used in prefix trees in some cases (e.g., the value 00101 may define a path from a root node to the left, left, right, left, and then right, with left expressed as 0 and right expressed as 1, in a binary tree)”; segment corresponding to block in blockchain)) (Par. (0108) “an earliest block 76 may include a cryptographic hash pointer to a seed node 78, which may include a random value”; based on the random number (segment corresponding to block in blockchain with random number)), (Par. (0145) “there are more segments for a given value to be processed, some embodiments may select a next segment, as indicated by block 118. Some embodiments may then select a computing device, such as a computing device executing one of the above-described storage compute nodes 26, to store the current segment, as indicated by block”; select from the most recent partition (may select a next segment/ current segment))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Struttmann within the teachings of Ford and Dierks to include partitioning, by the full node, the blockchain into partitions including a most recent partition comprising a latest block header because of the analogous concept of blockchain technologies and verification process using a random number. Struttmann includes a process of partitioning the blockchain and selecting from the partition. This is significant because by segmenting or splitting the blockchain it benefits thin or light clients by not allowing the user to consume high amounts of data or storage on tablets or mobile devices. This also spreads out the contents and confidential or personal data to multiple different sections and segments making it extremely difficult for unauthorized users to predict the corresponding transaction and blocks of storage because of the multiple partitions. This leaves the user to select the right segment or partition without concern of vulnerabilities or harm. 


	Regarding Dependent Claim 26 (Original), the combination of Ford and Dierks do not explicitly teach the method of claim 25, wherein the blockchain is partitioned into the partitions based on a number of queries received.
	Wherein Struttmann teaches the method of claim 25, wherein the blockchain is partitioned into the partitions based on a number of queries received.  (Par. (0007) “the record in a first plurality of segments; arranging, with one or more processors, the first plurality of segments in respective content nodes of a first content graph, wherein at least some content nodes of the first content graph have two or more content edges of the first content graph pointing to two or more respective other content nodes”; segments corresponding to records of nodes in blockchain)), Par. (0285) “include segmenting a file by breaking up a bitstream into contiguous blocks of less than or equal to a threshold size, like two or more blocks, 10 or more blocks, or 50 or more blocks.”; the blockchain is partitioning into partitions (segmenting blocks into equal threshold size)),, (Par. (0155) “Some embodiments further include receiving a query response from the database, as indicated by block 154. In some embodiments, receiving the query response may occur after the database driver 32 in FIG. 1 sends a query to the lower-trust database 14, which may return a query response, for example, a response to a SQL statement selecting certain records”; based on a number of queries received ( receiving a query response corresponding to selecting certain records with segments)), (Par. (0156-0157) “the received query response. Upon determining that at least some pointers are present, some embodiments may determine whether there are more pointers to process in the query response, as indicated by block 158. Some embodiments may iteratively or concurrently process each of the pointers present in the query [..] Upon determining that there are more pointers to process, some embodiments may select a next pointer, as indicated by block 160, and retrieve a segment and associated pointer if and associated pointer is stored in association with that segment, as indicated by block 162. Segments may be retrieved in reverse order or vice versa relative to the order in the value that is segmented”; the blockchain is partitioned into partitions based on a number of queries received (received query Reponses of each pointer [..] upon determining [..] retrieve a segment associated with pointer and value that is segmented))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Struttmann within the teachings of Ford and Dierks for the reasons discussed in dependent claim 25 stated above. 


Claim 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), and Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), in further view of Wright et al. (U.S Pub. No. 20170364704, hereinafter referred to as “Wright”)

	Regarding Dependent Claim 27 (Original), Ford does not explicitly teach the method of claim 25 further comprising: determining, by the full node, that a number of blocks in the most recent partition is substantially equivalent to a number of block headers included in the random sampling of block headers.
Wherein Dierks teaches the random sampling of block headers. (Par. (0009) “a unique identifier associated with each block of the block lattice; randomly shuffling the identified unique identifiers to create a shuffled list; identifying the first unique identifier in the shuffled list; and identifying the block corresponding the first unique identifier in the shuffled list as the block of the second blockchain”; random sampling of block headers (unique identifier with each block [..] randomly shuffling the unique identifiers)), (Par. (0039) “may randomly identify a block of a second blockchain. Alternatively, an electronic device may identify a block of a second blockchain using a random shuffle approach. A potential issue with using the random choice approach [..] stream of random numbers available to it for choosing blocks, such as, for example: A: <0, 3, 4, 6, 2, 2, 4, 2, 9, 0, 7, 5, 5, 8, 2, . . . > and B: <1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, 1, . . . >. Each random number may correspond to a particular block”; random sampling of block headers (block of a blockchain with random choice [..] random numbers for choosing blocks)), (Par.(0040) “a list of blocks may be shuffled randomly, and the shuffled list traversed in turn [..] The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed”; random sampling of block headers (blocks randomly shuffled and the logger selects the block with the unique identifier from randomly shuffled list)), (Par. (0046) “a block lattice may be formed by linking blocks of log records that are associated with the same owner (owner identifier). As such, data of a particular owner may be stored along with data of other owners, but easily searched [..] based on owner identifier may result in the ability to search and retrieve records of a particular owner more quickly and efficiently.”; querying the random sampling of block headers (searching the linking blocks of log records)), (Par. (0040-0041) “The logger may select the block associated with the first unique identifier in the list. Each subsequent block is shuffled against a different seed. [..] selecting a block from a certain number of most recent blocks of the second blockchain, and/or the like. As another alternative, an electronic device may selectively identify 204 a block of a second blockchain”; querying the randomly sampling of block headers (selecting the blocks from a list based on unique identifiers)), (Par. (0014) “Verifying a correctness of the block lattice may comprise: identifying a block from the block lattice that comprises an oldest record; determining a signature for the identified block and confirming that the determined signature matches a signature that is associated with the block that comprises the oldest record;”; verifying the random sampling of block headers (verifying blocks by matching signatures))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dierks within the teachings of Ford to include random sampling of a block header because of the analogous concept of verification using a blockchain network. Dierks includes a process in which a random sampling of a block header is used in the verification and querying process. This is significant because by using a random sampling of a block header light or thin clients using the Simplified Payment Verification system would not face difficulties and burdens of limited resources to verify past and inclusive transaction in the blockchain. By using the random sampling of a block header SPV clients would be able to verify blocks in the blockchain without having to download the entire blocks and use high units of storage. By implementing the random block header as a way to verify data the users would still have enough information to be surely protected within the block but small units of storage as compared to the entirety of the block. This add an enhanced layer of authentication by intuitively using the random sampling of block headers to discourage possible attacks and compromise because of the random and unpredictable value of the block headers. This securely protects light clients in the blockchain network and maintain high integrity as payments and confidential information is exchanged.
However Ford and Dierks do not explicitly teach The method of claim 25 further comprising: determining, by the full node, that a number of blocks in the most recent partition is substantially equivalent to a number of block headers included in the …..block headers.
Wherein Wright teaches the method of claim 25 further comprising: determining, by the full node, that a number of blocks in the most recent partition is substantially equivalent to a number of block headers included in the …..block headers., (Par. (0028) “Data blocks can also be segmented based on the contextual content of the block. For example, data of a particular type may have a larger data block size compared to other types of data. Maintaining segmentation of the blocks on a write (and corresponding re-assembly on a read) may occur in client layer 102 and/or metadata layer”; number of blocks in the most recent partition (data blocks that are segmented; segmentation of blocks)), (Par. (0035-0037) “For block storage, client address 202 may include a volume or partition, and a block address. [..] A list of blocks 214 identifies blocks in the volume using block addresses. Also, a list of block identifiers 208 is associated with the lists of blocks 214. The client address in this case may be a volume name 212 and one or more block addresses in lists of blocks 214”; a number of blocks in the most recent partition ( list of blocks with block address that correspond to partition)), (Claim 18: “when: determining that the second block identifier is identical to the first block identifier; and modifying the metadata or the second metadata in response to the determination that the second block identifier is identical to the first block identifier.”; number of blocks is substantially equivalent to a number of block headers (second block identifier is identical to the first block identifier)), (Par. (0051) “the system will be able to recognize the encrypted identical data blocks in block server storage and be able to de-dupe them regardless of what clients and/or customers the data blocks are associated with.”; substantially equivalent to a number of block headers (identical data blocks with corresponding identifiers/headers))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Wright within the teachings of Ford and Dierks to include determining that a number of blocks in the most recent partition is substantially equivalent to a number of block headers included in the block header because of analogous concept of blockchain technologies and a verification system using block headers. Wright includes a process in which it is determined that a number of blocks in the most recent partition is substantially equivalent to a number of block headers included in the block header. This is important because it provides a solution to the growing issues of mobile devices and light/thin operating systems that have the burden of downloading and storing entire blocks of data just for verification. By partitioning the blocks and basing the evaluation on the block headers it not only saves energy consumption and storage capacities but it enhances the verification process by segmenting the blockchain and making it difficult to clone, modify or forge. 



Claim 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S Pub. No. 20180359096, hereinafter referred to as “Ford”), and Dierks et al. (U.S Pub. No. 20180083786, hereinafter referred to as “Dierks”), and Karame et al. (U.S No. 11233656, hereinafter referred to as “Karame”) in further view of Finlow-Bates et al. (U.S No. 20190132138, hereinafter referred to as “Finlow-Bates”)

	Regarding Dependent Claim 28 (Original), the combination of Ford and Dierks teach the method of claim 23, Ford further teaches to a plurality of current heights received (Par. (0040) “each record can be assigned a height value l according to the type of data structure 100 being implemented (e.g., randomized or deterministic). As an example, the record 111 can be assigned a height value equal to three (l=3), the record 112 can be assigned a height value equal to one (l=1), the record 113 can be assigned a height value equal to two (l=2), the record 114”; plurality of current heights (each record with height value)), (Par. (0048) “the nodes 210 or other clients 220 to obtain records in the data structure to monitor and/or verify records (e.g., before entering into a transaction with another client).”; plurality of current heights received (client/nodes obtaining record with height values))
However Ford and Dierks do not explicitly teach the method of claim 23 further comprising: receiving, by the full node, a query for a current height of the blockchain from the client device; determining, by the full node, the current height of the blockchain; and 
Wherein Karame teaches the method of claim 23 further comprising:
 receiving, by the full node, a query for a current height of the blockchain from the client device; (Col. 4 lines 20-50 “A) Receive, from said MCE, a signing request for mining a new block of a blockchain, said signing request including block information, said block information including block height information”; receive a query for a current height of the blockchain (receive a request corresponding to block height information))
determining, by the full node, the current height of the blockchain; and (Col. 9 lines 10-25 “the secure hardware will track the block height information during the signing process. For example, in the signing request, the block height number is included in the block. The register of the secure hardware, such as a monotonic counter, will record this height number of the block that was just signed. If in the next signing request the input block height information is not monotonic, the secure hardware will reject to sign the block”; determining the current height of the blockchain (track the block height information; record block height that was just signed [..] if the request is not monotonic, reject))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Karame within the teachings of Ford and Dierks to include receiving and determining  block heights because of the analogous concept of blockchain technologies and verification using block headers. Karame includes a process in which a query for a current height is received and after identifying the block height. This is important because it creates a solution in the realm of simplified payment verification and users in the blockchain network because instead of detecting and verifying past transaction with the entirety of the block, this user in this instance determines and sends only the block height information. This will allow light/thin devices to be able to identify early on the corresponding block that not only matches the other block heights received but will benefit in terms of less data and storage consumption. By identifying the identical or equal block height users can be assured that vital information such as credit card transactions and purchases and other confidential data would be utilized at high efficiency with the corresponding correct block height of data. 
However Ford, Dierks and Karame do not explicitly teach transmitting, by the full node, the current height of the blockchain to the client device, wherein the client device determines if the current height of the blockchain is substantially equivalent ……. from a plurality of full nodes.
Wherein Finlow-Bates teaches transmitting, by the full node, the current height of the blockchain to the client device (Par. (0068) “a prior block 410 comprises a prior block height 412. A current block 414 comprises a current block height 416. The prior block height and current block height may be represented by a binary string, a text string or other data structure contained respectively within the prior block and the current block.”; current height of blockchain (current block comprises current block height)), (Par. (0080) “then transmits the new transaction 514, which is included in a third block 510 with a third block height 512. Once again, in this example, the third block height 512 is lower than the likely future block height 436 and a further transaction comprising the hash 438 must therefore be transmitted”; transmitting the current height of the blockchain (transmits the transaction with third block and third block height))
wherein the client device determines if the current height of the blockchain is substantially equivalent ……. from a plurality of full nodes (Par. (0082) “he fifth block 520 contains the further transaction 524 comprising the hash 438 of the new digital item 432. The network connected device 102 compares the fifth block height 522 with the likely future block height 436, and determines that they match. As a result, the operation has concluded successfully, and no more transaction attempts are necessary.”; determine if the current height is substantially equivalent (determine that block height 436 and block height 522 match)), (Par. (0047) “Therefore, the only requirement to be a participant on the peer-to-peer network is to establish a connection to one or more of the communication nodes on said network.”; plurality of full nodes (one or more communication nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Finlow-Bates within the teachings of Ford Dierks and Karame to include transmitting the current height of a blockchain and determining if the current height is equal because of the analogous concept of blockchain technologies and verification using block height information within a network of nodes. Finlow-Bates includes the transmission and checking of current heights of a blockchain, this is significant because by transmitting and determining a match or equivalency of blockchain heights it allows the users to detect irregularities possible compromise and harm in the system. This serves as a detection mechanism for light or thin clients without having to use large amounts of data or space when verifying each block in the blockchain. By matching corresponding heights it allows a much more simplified and efficient means of maintaining the integrity of the blockchain network. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Goldfarb; Scott (U.S Pub. No. 20170366547) “REMOTELY DEAUTHENTICATING A USER FROM A WEB-BASED APPLICATION USING A CENTRALIZED LOGIN SERVER”. Considered this reference because it addressed graph nodes and verifying data based on block headers or identifiers 

Soon-Shiong; Patrick. (U.S Pub. No. 20160072800) “SYNTHETIC GENOMIC VARIANT-BASED SECURE TRANSACTION DEVICES, SYSTEMS AND METHODS”. Considered this application because it relates to random sampling of block headers with the use of random numbers and the partitioning of the blockchain into even or equivalent sections. 

Zamani; Mahdi (U.S Pub.  No. 20210157790) “OPTIMIZATIONS FOR VERIFICATION OF INTERACTIONS SYSTEM AND METHOD USING PROBABILITY DENSITY FUNCTIONS”. Considered this application because of the similar inventors and concept of simplified payment verification and the use of random sampling of block headers

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/HARUNUR RASHID/Primary Examiner, Art Unit 2497